Citation Nr: 0321758	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
status-post gastric ulcer, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

By a January 2001 decision, the Board remanded this case for 
additional development.  


FINDING OF FACT

The appellant's service-connected status-post gastric ulcer 
is productive of continuous moderate manifestations, 
including vomiting and abdominal pain that require daily 
medication.  


CONCLUSION OF LAW

A 20 percent disability rating for the appellant's service-
connected status-post gastric ulcer is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the appellant's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA . . . was not 
intended to be given retroactive effect").

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the appellant was provided in July 
1999 with notice of the July 1999 rating decision which 
denied entitlement to a rating in excess of 10 percent for 
status-post gastric ulcer.  In response to his notice of 
disagreement with the July 1999 rating decision, the 
appellant was provided with a statement of the case in August 
1999 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The appellant thereafter 
perfected his appeal of the issue.  The Board notes that the 
appellant was specifically notified in a January 2001 Board 
decision of the VCAA.  In addition, the Board observes that 
the appellant was once again notified of the VCAA in a May 
2001 letter from the RO, and that he was informed in that 
letter of the evidence currently of record in connection with 
his claim, informed of the evidence that would help 
substantiate his claim, and notified as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, which are 
applicable to the instant claim, were changed. While the 
appellant has not previously been provided the amended 
language of that regulation, the Board finds that there would 
be no prejudice to the appellant in proceeding with a 
decision in the instant appeal.  The amended regulation 
establishes a definition of "weight loss" by reference to a 
baseline weight calculated by determining a veteran's average 
weight for the two-year period prior to the onset of the 
disability at issue.  As will be discussed in further detail 
below, while the precise date of onset of the appellant's 
gastrointestinal disability is unclear, post-service medical 
records establish that the disability was present by June 
1987.  Although the records on file for the two-year period 
prior to June 1987 do not provide any information as to the 
appellant's weight, the evidence of record does show that in 
June 1987, the appellant weighed 142 pounds.  Using the 
appellant's June 1987 weight of 142 pounds as his baseline 
weight, there is no suggestion in the record that the veteran 
has sustained any weight loss, certainly none that would 
qualify under the amended criteria.  Consequently, there is 
no prejudice to the appellant in proceeding with the case on 
the merits.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his increased rating 
claim.  In May 1999, the appellant underwent a VA examination 
pertinent to his service-connected status-post gastric ulcer.  
In addition, in a January 2001 decision, the Board remanded 
this case.  In accordance with the January 2001 remand, the 
appellant underwent a VA examination pertinent to his 
service-connected status-post gastric ulcer.  In sum, the 
facts relevant to this appeal, and to the applicable rating 
criteria, have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

In January 1993, the appellant underwent a VA examination.  
At that time, the examining physician noted that the 
appellant's weight was 162 pounds.  Following the physical 
examination, the examiner opined that while the appellant was 
in the military, he experienced episodes of abdominal pain, 
nausea, and anorexia which were consistent with peptic ulcer 
disease, either gastric or duodenal.  

A VA examination was conducted in May 1998.  At that time, 
the examining physician noted that the appellant complained 
of "crampy," abdominal pain primarily around the 
epigastrium, and also in the supra-umbilical area.  According 
to the appellant, the pain lasted for variable periods of 
time ranging from a few weeks to a few months.  The appellant 
stated that he had had those pains for several years, dating 
back to the middle 1980's, and that he was once diagnosed 
with a duodenal ulcer following an episode of bloody, black 
stools.  He indicated that at present, he vomited 
occasionally, but denied having melena, diarrhea, or 
constipation.  According to the appellant, he had occasional 
nausea and a bloating sensation, as well as colicky, non-
epigastric pain.  He stated that he had lost weight, although 
he did not know by how much and had not weighed himself 
recently.  The appellant noted that he had been taking 
Tagamet and Maalox for his symptoms, but that he had stopped 
taking Tagamet about eight months earlier.  The examiner 
reported that in 1987, the appellant was treated at the Dorn 
VA Hospital for melena and that at that time he underwent an 
esophagogastroduodenoscopy (EGD) which was interpreted as 
showing a prepyloric (duodenal) ulcer.  Upon physical 
examination, the appellant's abdomen was flat, soft, and 
nontender.  Normoactive bowel sounds were heard.  The 
impression was that the appellant had a documented history of 
peptic ulcer disease (duodenal ulcer) via EGD in 1987.  The 
examiner noted that the 1987 EGD was performed because of an 
upper gastrointestinal hemorrhage.  According to the 
examiner, the appellant continued to have intermittent 
episodes of symptoms not specific for a peptic ulcer disease 
and as such, he was not certain whether the appellant had a 
current peptic ulcer disease.  

In a September 1998 addendum to the May 1998 VA examination 
report, the examiner stated that in July 1998, the appellant 
underwent an EGD that showed gastritis, gastroesophageal 
reflux, and a hiatal hernia.  The examiner also reported that 
biopsies of the stomach were helicobacter pylori positive, 
and that it was likely that the appellant acquired his 
helicobacter pylori organisms while he was in the service.  

In a December 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
status-post gastric ulcer.  At that time, the RO assigned a 
10 percent disability rating under Diagnostic Code 7304, 
effective from December 9, 1992.  This rating has remained in 
effect.  

In April 1999, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected gastric ulcer condition be 
reevaluated.

In May 1999, the appellant underwent a VA examination.  At 
that time, he stated that he had been diagnosed with a 
gastric ulcer in 1979, and that since then, he had remained 
symptomatic with abdominal discomfort associated with 
heartburn, as well as pain in the upper abdomen.  He 
indicated that in 1998, he underwent an EGD which showed 
peptic ulcer disease.  The appellant noted that he had 
recurrent vomiting.  He denied hematemesis, and reported that 
his stools were brown.  According to the appellant, he did 
not have constipation or diarrhea, and he had lost about 
eight to ten pounds in the last one year or so.  The 
appellant revealed that he took medication for his symptoms.  
Upon physical examination, the appellant's abdomen was flat, 
soft, and nontender.  Normoactive bowel sounds were heard, 
and no masses were felt.  The impression was of history of 
gastric ulcer.  The examiner noted that as per the patient's 
history, recent endoscopy showed a peptic ulcer for which he 
was currently on acid suppression therapy.  

In July 1999, the RO received outpatient treatment records 
from the Columbia VAMC, from July 1979 to March 1999.  The 
records show that in June 1987, the appellant was treated for 
complaints of melena and underwent a sigmoidoscopy.  He was 
diagnosed with the following: (1) anemia, (2) normal 
sigmoidoscopy, and (3) prepyloric ulcer.  It was also noted 
in June 1987 that prior to the appellant's sigmoidoscopy, he 
weighed 142 pounds.  According to the records, in August 
1988, it was noted that the appellant weighed 136 pounds; in 
January 1989, it was noted that he weighed 147 pounds; in 
February 1991, it was noted that he weighed 150 pounds; and 
in October 1991, it was noted that he weighed 145 pounds.  
The records also reflect that in July 1994, the appellant 
weighed 150 pounds; in December 1994, he weighed 156 pounds; 
and in September 1995, he was treated for mild gastritis.  

In February 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he received intermittent 
treatment at the Columbia VAMC for his service-connected 
gastric ulcer.  (Transcript (T.) at page (pg.) 2).  The 
appellant stated that he worked as a cook and that one week 
prior to the hearing, he did not go to work because of 
vomiting and cramps.  (T. at pages (pgs.) 3 & 4).  He 
indicated that he took medication for his symptoms.  (T. at 
pg. 3).  According to the appellant, he had been told by his 
VA physician not to eat spicy foods or foods with a lot of 
acid.  (T. at pg. 4).  He reported that his weight fluctuated 
and that he currently weighed 151 pounds, but that the proper 
weight for someone his height would be about 170 pounds.  (T. 
at pgs. 4 & 5).  

A VA examination was conducted in June 2001.  At that time, 
the appellant stated that he took medication for his 
abdominal problems.  The examining physician stated that the 
appellant had a symptom of vomiting "now and then," and 
that the vomitus was bilious in nature.  According to the 
examiner, the appellant's stools were normal in color, and 
there was no dark stool and no hematemesis.  The examiner 
indicated that the appellant did not have diarrhea or nausea, 
and that he had no abdominal distention.  He reported that 
the appellant had no history of weight loss or anemia.  Upon 
physical examination, the appellant's abdomen was soft and 
nontender.  Upon rectal examination, there were no masses and 
the stool was yellowish in color.  Hemoccult was negative.  
The diagnosis was, as per upper endoscopy in 1998, gastritis, 
hiatal hernia, and gastroesophageal reflux disease.  The 
examiner stated that the appellant did not have any severity 
of symptoms and that there was no anemia or weight loss.  The 
examiner further noted that there was no recurrent 
incapacitating episode averaging ten days or more at least 
three to four times a year.  

In December 2002, the RO received outpatient treatment 
records from the Columbia VAMC, from February 2000 to October 
2002.  The records show intermittent treatment for the 
appellant's service-connected status-post gastric ulcer.  The 
records reflect that in February 2000, the appellant was 
treated for gastritis.  At that time, it was noted that the 
appellant's abdomen was nontender and that there were normal 
bowel sounds.  It was also reported that the appellant 
weighed 150 pounds.  Upon rectal examination, there were no 
masses.  The impression was dyspepsia.  According to the 
records, in March 2001, the appellant was again diagnosed 
with dyspepsia.  At that time, it was noted that he weighed 
156 pounds.  The records reflect that in September 2001, it 
was reported that the appellant weighed 145 pounds, and in 
December 2001, it was noted that he weighed 154 pounds.  

In January 2003, the RO received additional outpatient 
treatment records from the Columbia VAMC, dated from March 
2001 to January 2003.  The records show that in October 2002, 
the appellant was treated for gastritis.  Upon physical 
examination, the appellant's abdomen was nontender and not 
distended.  There were active bowel sounds.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The provisions 38 C.F.R. § 4.114 indicate that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

As previously stated, the appellant's service connected 
status-post gastric ulcer has been assigned a 10 percent 
disability rating under Diagnostic Code 7304 for gastric 
ulcer disease, which is rated as duodenal ulcer under 
Diagnostic Code 7305.  

Under Code 7305, a 10 percent evaluation contemplates a 
"mild" disorder with recurring symptoms once or twice 
yearly.  A 20 percent evaluation contemplates "moderate" 
symptomatology--recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for "moderately severe" impairment; symptoms of 
vomiting, recurrent hematemesis, or melena, less than 
"severe," but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  A 60 percent evaluation requires a 
"severe" impairment--pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Code 7305 (2002).

In the instant case, the Board has reviewed the pertinent 
evidence of record and finds that an increased (20 percent) 
rating may be assigned for the veteran's status-post gastric 
ulcer because of what amounts to continuous moderate 
manifestations of the service-connected disability.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305.  In this 
regard, the Board recognizes that in the appellant's most 
recent VA examination, the examiner stated that the appellant 
did not have any severe symptoms and that there was no anemia 
or weight loss.  The examiner further indicated that there 
was no recurrent incapacitating episodes averaging ten days 
or more at least three to four times a year.  However, the 
Board observes that the evidence of record shows that the 
appellant's disability is manifested by vomiting and 
abdominal pain, and that he receives regular treatment for 
his symptoms at the Columbia VAMC.  In addition, the Board 
further notes that the appellant takes medication on a daily 
basis in order to relieve his symptoms.  In the appellant's 
May 1999 VA examination report, the examiner stated that as 
per the patient's history, recent endoscopy showed a peptic 
ulcer for which the appellant was currently on acid 
suppression therapy.  Therefore, in light of the above, the 
Board finds that the evidence, both positive and negative, is 
at least in equipoise, and, by granting the appellant the 
benefit of the doubt in this matter, concludes that an 
increased rating is warranted under Diagnostic Code 7304 
because the appellant's service-connected status-post gastric 
ulcer demonstrates continuous moderate symptoms, including 
vomiting and abdominal pain which require daily medication.  
38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305.

Further, it is important to note that the evidence of record 
does not demonstrate that a rating in excess of 20 percent is 
warranted for the appellant's gastrointestinal disability 
under Diagnostic Code 7304.  A 40 percent evaluation requires 
the evidence to show that the appellant's gastrointestinal 
disability is moderately severe in nature--productive of 
anemia and weight loss, or recurrent incapacitating episodes 
which average 10 days or more in duration, and occur at least 
four times a year.  This is simply not demonstrated by the 
medical evidence.  Specifically, although the evidence of 
record shows that the appellant's service-connected status-
post gastric ulcer is productive of vomiting and abdominal 
pain which require daily medication, there is no evidence of 
record showing that he currently suffers from anemia, melena, 
hematemesis, diarrhea, or constipation.  In this regard, the 
Board recognizes that in 1987, the appellant was treated for 
melena and was diagnosed with anemia.  However, in the 
appellant's May 1998, May 1999, June 2001 VA examinations, 
the appellant denied any melena and there was no medical 
evidence of it.  In addition, in the appellant's June 2001 VA 
examination, the examiner stated that the appellant did not 
suffer from anemia.  The examiner also reported that the 
appellant did not have any severe symptoms and that there was 
no recurrent incapacitating episodes averaging ten days or 
more at least three to four times a year.  

The Board further notes that in regard to the appellant's 
claimed weight loss, from the period of time from June 1987 
to the present, the appellant's weight has essentially 
fluctuated between 142 pounds to 162 pounds, with one 
exception in August 1988 when he weighed 136 pounds.  It 
appears from the evidence of record that the appellant 
fluctuates between experiencing a weight loss followed by a 
weight gain.  In January 1993, the appellant weighed 162 
pounds.  He subsequently lost weight and by July 1994, he 
weighed 150 pounds.  However, the appellant then gained 
weight and in December 1994, he weighed 156 pounds.  The 
Board further notes that although in March 2001, the 
appellant again weighed 156 pounds, he subsequently lost 
weight and weighed 145 pounds by September 2001.  However, in 
December 2001, he again gained weight and weighed 154 pounds.  
Under the version of 38 C.F.R. § 4.112 in effect prior to 
July 2, 2001, minor weight loss or greater losses of weight 
for periods of brief duration are not considered of 
importance in rating; weight loss becomes of importance where 
there is appreciable loss which is sustained over a period of 
time.  In light of the above, since there is no evidence of 
record showing that the appellant experienced an appreciable 
weight loss which he sustained over a period of time, the 
Board concludes that he clearly has not experienced any 
weight loss for rating purposes.  

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, since 
there is no evidence of peptic ulcer disease prior to June 
1987, the Board finds that June 1987 is the date of onset of 
the appellant's disability.  In addition, although the 
records on file for the two-year period prior to June 1987 do 
not provide any information as to the appellant's weight, the 
evidence of record does show that in June 1987, the appellant 
weighed 142 pounds.  Thus, given that the appellant's 
baseline weight was 142 pounds, even minor weight loss under 
the amended criteria of 38 C.F.R. § 4.112 requires the loss 
of at least 10 percent of the baseline weight (sustained for 
three months or longer), or in this case 14 pounds.  In other 
words, the appellant's weight must have dropped to at least 
128 pounds to constitute minor weight loss.  At no point has 
the appellant's recorded weight been less than 136 pounds.  
The appellant consequently has not demonstrated any weight 
loss for rating purposes even under the amended criteria of 
38 C.F.R. § 4.112.  

In light of the above, the Board finds that the medical 
evidence does not reflect that the appellant's service-
connected status-post gastric ulcer can be classified as 
moderately severe in nature, productive of anemia and weight 
loss.  Moreover, the medical evidence does not show that his 
gastrointestinal disability has been productive of 
incapacitating episodes, averaging 10 days or more in 
duration at least four times a year.  Therefore, an 
evaluation in excess of 20 percent for the appellant's 
status-post gastric ulcer is not warranted under Diagnostic 
Code 7304.

Finally, the Board finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
gastrointestinal disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his problem has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

A 20 percent rating for service-connected status-post gastric 
ulcer is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

